                                            Case 3:21-cv-03208-SI Document 59 Filed 08/20/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE JARVIS AUSTIN,                             Case No. 21-cv-03208-SI
                                   8                     Plaintiff,
                                                                                           ORDER GRANTING PLAINTIFF’S
                                   9                v.                                     MOTION FOR EXTENSION; SETTING
                                                                                           BRIEFING SCHEDULE FOR
                                  10     KEMPER CORPORATION                                DEFENDANTS’ MOTION TO DISMISS
                                         (INSURANCE),                                      AMENDED COMPLAINT
                                  11
                                                         Defendant.                        Re: Dkt. No. 58
                                  12
Northern District of California
 United States District Court




                                  13
                                               On July 19, 2021, pro se plaintiff George Austin filed an amended complaint. Dkt. No. 27.
                                  14   On August 9, 2021, defendant Kemper Corporation (Insurance) filed a motion to dismiss plaintiff’s
                                  15   amended complaint. Dkt. No. 54. On August 17, 2021, plaintiff filed a motion for extension of time
                                  16   to file an opposition to defendant’s motion to dismiss. Dkt. No. 58.
                                  17           The Court hereby GRANTS plaintiff’s motion for extension of time. Plaintiff shall file an
                                  18   opposition, if any, by September 13, 2021. The Court does not anticipate granting any further
                                  19   extension.
                                  20           Defendant shall have until September 20, 2021 to file a reply.
                                  21           The October 1, 2021 hearing on defendant’s motion to dismiss is continued to October 22,
                                  22   2021.
                                  23

                                  24           IT IS SO ORDERED.
                                  25   Dated: August 20, 2021
                                  26                                                   ______________________________________
                                  27                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  28
